Citation Nr: 0031350	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-08 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty with the New Philippine 
Scouts from June 1946 to May 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claims of entitlement to service connection for 
pulmonary tuberculosis and schizophrenia.

In the November 1994 rating decision on appeal, the RO also 
denied entitlement to service connection for lymphoma as a 
result of radiation exposure.  The veteran filed a notice of 
disagreement as to that issue; however, he withdrew this 
issue in his substantive appeal.  Therefore, that issue is no 
longer on appeal.  

In March 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in August 1970.  The veteran did not appeal the decision as 
to this issue.

2.  Service connection for pulmonary tuberculosis was denied 
by the Board in July 1971.

3.  A petition to reopen the claim of entitlement to service 
connection for pulmonary tuberculosis was denied by the RO in 
October 1989.  The veteran did not appeal the decision.

4.  A petition to reopen the claim of entitlement to service 
connection for schizophrenia was denied by the RO in October 
1989.  The veteran did not appeal the decision.

5.  The evidence received since the October 1989 Board 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for pulmonary 
tuberculosis and, when considered alone or together with all 
of the evidence, both old and new, has no significant effect 
upon the facts previously considered.

6.  The evidence received since the October 1989 Board 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for schizophrenia 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the facts previously considered.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying the claim for 
entitlement to service connection for pulmonary tuberculosis 
is final.  38 U.S.C.A. § 7104 (West 1991).

2.  The December 1970 rating decision, denying the claim of 
entitlement to service connection for schizophrenia, and the 
October 1989 rating decision, denying reopening the claims of 
entitlement to service connection for pulmonary tuberculosis 
and schizophrenia, are final.  38 U.S.C.A. § 7105 (West 
1991).

3.  The evidence received since the October 1989 rating 
decision, as to the petition to reopen the claim of 
entitlement to service connection for pulmonary tuberculosis, 
is not reopened.  38 U.S.C.A. § 3.156(a) (2000).

4.  The evidence received since the October 1989 rating 
decision, as to the petition to reopen the claim of 
entitlement to service connection for schizophrenia, is not 
reopened.  38 U.S.C.A. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims that service connection for pulmonary 
tuberculosis and schizophrenia is warranted, as he incurred 
them within the applicable presumption periods following his 
service in the New Philippine Scouts.

The relevant evidence of record at the time of the August 
1970 rating decision and the July 1971 Board decision 
consisted of service medical records, private medical 
records, VA medical records, the veteran's application for 
benefits, and the veteran's contentions.

Service medical records show that a June 1946 physical 
examination of the veteran's lungs was normal, to include the 
x-ray.  The examiner indicated the veteran was fit for 
general service.

An April 1947 report of physical examination revealed 
examination of the lungs was normal, and the chest x-ray was 
negative.  The examiner stated "none" as to a psychiatric 
diagnosis.

A July 1949 private medical record shows an impression of 
minimal pulmonary tuberculosis on the right.  The examiner 
indicated that an x-ray examination of the chest and sputum 
examinations were needed but noted that no x-ray could be 
taken because the machine was under repair.  The final 
diagnosis was acute enteritis.

In the veteran's original application for benefits, submitted 
in July 1956, he indicated he had had pulmonary tuberculosis 
since 1948.  He stated he had received treatment at the V 
Luna Hospital in 1956 for pulmonary tuberculosis.

A September 1956 letter from a private physician stated he 
had no record of x-rays being taken as to the veteran but 
that May 1955 x-rays had shown minimal pulmonary 
tuberculosis.

A private hospitalization, dated January/February 1957, 
showed the veteran reported a history of chest and back pain 
in 1949-50, which he stated had been accompanied by 
occasional cough and an afternoon rise in temperature.  He 
further reported he had seen a private physician, who had 
treated him for pulmonary tuberculosis.  The private 
physician entered an impression of minimal pulmonary 
tuberculosis.

In a February 1957 letter, private physician stated he had 
treated the veteran for pulmonary tuberculosis.  He added, 
"Medications given [are] streptomycin injection 1 vial IM 
every other day for 12 doses and INH tablets three times a 
day for the period from 17 March 1949 to 15 April 1949."  He 
noted the hospitalization had lasted from January 1957 to 
February 1957.  

A July 1970 letter from a private physician from V Luna 
Medical Center certified the veteran had been admitted to its 
facility in 1949 with a diagnosis of acute enteritis, in 
February 1956 and January 1957 with a diagnosis of inactive 
tuberculosis of the lung, and in January 1964 with a 
diagnosis of schizophrenic reaction.

August 1970 private chest x-rays showed diagnoses of 
pulmonary tuberculosis.

In August 1970, the veteran submitted a copy of a private 
chest x-ray from the V Luna General Hospital, which is dated 
"25-4-50."  The x-ray number was 7248.  The chest x-ray 
showed minimal pulmonary tuberculosis.

In September 1970, the RO sent a letter to the V Luna General 
Hospital, stating, "You have previously reported that said 
veteran had no hospital report in 1950.  If he was really 
treated in your hospital on April 25, 1950, please lend us 
his chest x-ray file taken on April 25, 1950."

In October 1970, the V Luna General Hospital stated it had no 
record of confinement in 1950 as to the veteran.  It enclosed 
an x-ray film number [redacted], which it stated had been taken 
on April 25, 1970.

A November 1970 VA medical statement shows the examiner had 
an opportunity to see x-ray number [redacted], and stated it was 
essentially negative.

A January 1971 letter from the V Luna Medical Center states 
it had been found that there had been an error with the 
veteran's last name and that the April 25, 1970, x-ray should 
have been shown to be dated April 25, 1950.

In January 1971, a field examination was requested to examine 
the medical records at the V Luna Medical Center.

In a March 1971 field examination report, the field examiner 
stated he had reviewed the veteran's medical records at the V 
Luna Medical Center, which reflected the following: in July 
1949, the veteran had been diagnoses with acute enteritis; in 
April 1954, the he had been diagnosed with excision of a 
lipoma; in February 1956 and January 1957, he had been 
diagnosed with tuberculosis of the lung; in January 1965 and 
August 1970, he had been diagnosed with schizophrenic 
reaction; and a chest x-ray taken in March 1956 showed 
pulmonary tuberculosis.

A March 1971 deposition of the veteran shows he asserted he 
had had chest x-rays taken in April 1950.  He noted he had 
been hospitalized at that time as well for pulmonary 
tuberculosis.

Initially, in August 1970, the RO denied the veteran's claims 
of entitlement to service connection for pulmonary 
tuberculosis, stating that it was first diagnosed in 1955, 
which was eight years following his discharge from active 
duty.  Additionally, the RO stated schizophrenic reaction was 
first diagnosed 18 years following the veteran's discharge 
from active duty.  It determined, in essence, that neither 
were incurred in service or manifested to a compensable 
degree within the applicable presumption periods.  The RO 
continued the denials in a December 1970 rating decision.

The veteran submitted a notice of disagreement as to the 
issue of entitlement to service connection for pulmonary 
tuberculosis only.  Thus, the December 1970 rating decision 
as to the issue of service connection for schizophrenia is 
final.  38 C.F.R. § 20.1103 (2000).

In a March 1971 decision, the Board denied entitlement to 
service connection for pulmonary tuberculosis.  It noted that 
a diagnosis of pulmonary tuberculosis by a private physician 
on the basis of his/her observation, examination, or 
treatment would not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, x-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  The Board 
concluded the following:

No official records show any complaint, 
treatment, or diagnosis of pulmonary 
tuberculosis while in the service nor is 
such a condition shown by his enlistment 
physical or his physical examiner on 
discharge which also included a chest x-
ray.  There is further no evidence of 
diagnosis of this condition by approved 
methods during the regulatory period 
following discharge from wartime service 
to a degree at least ten per cent (10%); 
there is no basis for granting service 
connection for pulmonary tuberculosis.

That decision is final.  38 C.F.R. § 20.1100(a) (2000).

In a January 1972 statement, the veteran asserted that the 
attached medical records proved he had pulmonary tuberculosis 
since 1949.  A July 1971 private x-ray, which showed an 
impression of minimal right pulmonary tuberculosis.  Under 
the impression, the examiner wrote "4-25-50 to 7-22-71."  
The accompanying medical record showed the veteran reported 
he had had a cough since 1949.

In a February 1972 administrative denial, the RO stated the 
veteran had not submitted new and material evidence and 
instead had submitted evidence which was "merely repetitive 
and cumulative in nature."  The RO stated the veteran had 
not presented any new facts or findings, which would serve as 
a basis to reopen the claim.  Finally, the RO stated the 
Board had denied his claim of entitlement to service 
connection for pulmonary tuberculosis and that such decision 
was final.  The veteran did not appeal the February 1972 
denial within one year, and it became final.  38 C.F.R. 
§ 20.1103.

In November 1983, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating he wished to reopen 
his claim of entitlement to service connection for pulmonary 
tuberculosis.  

VA medical records, dated from November 1983 to April 1986, 
showed diagnoses of lipomas, lumbosacral strain, bronchitis, 
and hemoptysis.

In a July 1986 rating decision, the RO denied reopening the 
claim of entitlement to service connection for pulmonary 
tuberculosis, noting that the VA medical records did not 
pertain to service incurrence of pulmonary tuberculosis.  
Although the veteran submitted a notice of disagreement 
following this rating decision, it was received in December 
1987, which is more than one year following the rating 
decision.  The RO informed the veteran of such in an April 
1988 letter.  Thus, the July 1986 rating decision is final.  
38 C.F.R. § 20.1103.

In a September 1989 statement, the veteran asserted he had 
been hospitalized from October 1948 to March 1949 with 
schizophrenia.  He stated also he was seeking to reopen his 
claim of entitlement to service connection for pulmonary 
tuberculosis.  Attached to his petition to reopen was an 
August 1989 letter from Mrs. LP, who was the chief of medical 
records at the National Center for Mental Health, and a March 
1949 medical record.  In the August 1989 letter, Mrs. LP 
stated she was certifying that the veteran had been confined 
at that facility from October 1948 to March 1949 with a 
diagnosis of schizophrenia.  The March 1989 medical record 
showed the veteran had been hospitalized since October 1948 
for schizophrenia.  It was signed by a Chief of the clinic, 
Dr. JC.

In an October 1989 rating decision, the RO informed the 
veteran that the evidence submitted was insufficient to 
establish service connection for schizophrenia and that no 
evidence had been submitted to reopen the claim of 
entitlement to service connection for pulmonary tuberculosis.  
The veteran did not appeal the rating decision, and it became 
final.  38 C.F.R. § 20.1103.

The relevant evidence received since the final October 1989 
rating decision follows.

A December 1970 record, which appears to be from the 
veteran's Philippine Army service, shows a finding that 
schizophrenic reaction had its onset in January 1965.

A September 1987 private medical record shows the veteran's 
wife was seen for an evaluation of possible tuberculosis.  
The physician noted that he had reviewed past chest x-rays of 
the veteran, which had shown old, healed tuberculosis.

Copies of the August 1989 letter from Mrs. LP and the March 
1949 medical record, both of which indicated the veteran had 
been hospitalized for schizophrenia from October 1948 to 
March 1949 were submitted.

VA treatment records, dated from November 1983 to March 1991 
show findings of a past history of pulmonary tuberculosis and 
x-ray findings consistent with a history of pulmonary 
tuberculosis.

A December 1991 private medical record shows a request that 
the veteran undergo a neuropsychiatric evaluation based upon 
a diagnosis of schizophrenic reaction.  

An August 1994 letter indicates that the private medical 
facility could not verify that the veteran received treatment 
for back pain at its facility.

A June 1995 private hospitalization summary report shows the 
veteran underwent a cardiac bypass.  The admission diagnoses 
included history of pulmonary tuberculosis.  The report 
showed that July 1974 x-rays had shown significant 
improvement of the previous tuberculosis markings.

A September 1995 private chest x-ray report showed persistent 
bi-basilar and linear density, which the radiologist 
suspected represented scarring.  The remainder of the study 
was stable and unchanged.  A pulmonary function test taken at 
that time showed moderately severe obstructive lung disease 
with airtrapping.

A June 1996 letter from a private physician indicates the 
veteran had been a "pensioner" for service-connected 
schizophrenic reaction since 1971.  The physician stated that 
the facility no longer had the veteran's medical records.

A December 1996 field examination request shows that the 
adjudication officer wanted to have facts verified at the 
medical facilities where the veteran claimed he had been 
treated for pulmonary tuberculosis and schizophrenia.  He 
noted the veteran had stated he had been treated at the 
Quezon Institute from 1949 to 1950 by Dr. AC and treated at 
the National Center for Mental Health from October 1948 to 
March 1949 for schizophrenia.  Additionally, the adjudication 
officer noted the veteran claimed he was in receipt of 
disability benefits from the Philippine Veterans Affairs 
Office and asked to have those records secured.

A June 1997 response from the field examiner states the 
records from the National Center for Mental Health from 
October 1948 to March 1949 for schizophrenia were 
nonexistent.  He stated he interviewed Mrs. LP, who indicated 
that the August 1969 letter (which had been allegedly signed 
by her) and March 1949 medical record shown to her were 
fraudulent documents.  She stated that the signature on the 
August 1969 letter was not hers, and that the private 
physician who had signed the March 1949 as the Chief of the 
clinic did not have that position until 1969.  Mrs. LP 
submitted samples of her signature.  Additionally, the field 
examiner included documentation to show that Dr. JC was not 
the Chief of the clinic until 1969.

A records search at the Philippine Veterans Affairs Office 
showed the veteran had served in the Philippine Army from 
October 1948 to February 1971, at which time, he obtained his 
service-connected disability of schizophrenia.  A records 
search at the Quezon Institute, to include a search in the 
old files maintained by the hospital for persons afflicted 
with pulmonary tuberculosis did not contain a record for the 
veteran.  Finally, records obtained from the Social Security 
Administration showed the veteran's employment records while 
in the United States.

In March 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He asserted he wanted to have 
Mrs. LP's significant submitted to the National Bureau of 
Investigation for it to determine whether it was her 
signature on the August 1969 letter.  The veteran felt it was 
not enough that she had informed the field examiner that that 
was not her signature.  Additionally, he stated he did not 
know why there were no records of his treatment at the Quezon 
Institute, as he had been there.  When asked if he had been 
confined at the National Mental Health from October 1948 to 
March 1949, he stated yes, but noted that in between 1947 and 
1950, he already had amnesia, or something of that sort, 
which would make him forget things. 

II.  Applicable rules-New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopen and allowed.  
When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991).

The exception to these rules is 38 U.S.C.A. § 5108, which 
provides that "If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a RO decision 
becomes final under section 7105(c), and once a Board 
decision is final, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

III.  Duty to assist

Initially, the Board notes that VA has met its duty to assist 
with the veteran's attempt to reopen the previously denied 
claims of entitlement to service connection for pulmonary 
tuberculosis and schizophrenia.

Specifically, the RO performed a field examination, which 
included the search for medical records, which could show 
treatment within the appropriate presumption period for 
pulmonary tuberculosis and schizophrenia.  The Board notes 
that the field examiner determined, based upon his search for 
the medical records and an interview with an employee from 
the National Center for Mental Health, that the records 
submitted by the veteran were fraudulent, and that 
allegations of existing records were erroneous and that such 
records were nonexistent.

Additionally, in the April 1995 statement of the case, the RO 
provided the law and regulations pertaining to new and 
material evidence.  The RO also informed the veteran that 
evidence of current treatment related to pulmonary 
tuberculosis and schizophrenia would not assist him in 
reopening his claims and that some of the records he had 
submitted were determined to be fraudulent.  This put the 
veteran on notice of the type of evidence he needed to submit 
to reopen his claims.

Finally, no additional development is necessary, such as 
providing the veteran with an examination or obtaining 
medical opinions, as the veteran's petitions to reopen the 
previously denied claims of entitlement to service connection 
for pulmonary tuberculosis and schizophrenia are not merit 
determinations.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the October 1989 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
pulmonary tuberculosis and schizophrenia.  See 38 C.F.R. 
§ 3.156(a).  The reasons for this determination are explained 
below.

Initially, as to the records which address disorders, other 
than pulmonary tuberculosis and schizophrenia, those records 
are not relevant to the issues at hand and cannot constitute 
new and material evidence.  See id.

Additionally, the veteran submitted copies of private medical 
records from the National Center for Mental Health, dated 
March 1949 and August 1989, which had been of record at the 
time of the October 1989 rating decision.  Therefore, they 
are duplicative of those records previously considered, and 
cannot constitute new and material evidence.  See id.

The Board is aware that those records have been determined by 
the RO to be fraudulent.  The veteran has adamantly asserted 
that these documents are legitimate and has attempted to 
prove their legitimacy.  The Board need not make a 
determination of whether or not these documents are 
fraudulent, as they cannot serve to reopen the claims of 
entitlement to service connection for pulmonary tuberculosis 
and schizophrenia since, as stated above, they were of record 
at the time of the October 1989 rating decision.  See id.

As to the petition to reopen the claim of entitlement to 
service connection for pulmonary tuberculosis, at the time of 
the July 1971 Board decision, the veteran had brought forth 
evidence that, if accepted as true, would have established a 
diagnosis of pulmonary tuberculosis within the three-year 
presumption period.  Therefore, at the time of the 1971 Board 
decision, the veteran had established he had a post service 
diagnosis of pulmonary tuberculosis.  However, the Board 
rejected such evidence and determined that the veteran had 
not established that pulmonary tuberculosis was either 
incurred during service or within the three-year presumption 
period.

At the time of the October 1989 rating decision, the veteran 
still had not brought forth any evidence, which would cure 
the defect of service incurrence, to include manifestations 
to a compensable degree within three years following 
discharge from service.  Therefore, the RO properly denied 
reopening the claim.

None of the evidence submitted since the October 1989 rating 
decision has established that pulmonary tuberculosis was 
incurred in service or manifested to a compensable degree 
within three years following service.  The evidence submitted 
establishes only that the veteran had active pulmonary 
tuberculosis as early as 1974, which is more than 25 years 
following the veteran's discharge from active duty.  Such 
evidence reiterates that the veteran had pulmonary 
tuberculosis, which was a fact that had been established at 
the time of the October 1989 rating decision.  Therefore, the 
evidence submitted since the October 1989 rating decision is 
cumulative and redundant of that which had been previously of 
record and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).

As to the petition to reopen the claim of entitlement to 
service connection for schizophrenia, at the time of the 
December 1970 rating decision, the veteran had brought forth 
evidence, which had shown a diagnosis of schizophrenic 
reaction as early as 1965.  The RO noted that such diagnosis 
was shown 18 years following the veteran's discharge from 
active duty and determined that service connection was not 
warranted.

At the time of the October 1989 rating decision, the veteran 
had brought forth evidence that, if accepted as true, 
established a diagnosis of schizophrenia within 16 months 
following his discharge from active duty.  However, the RO 
determined that such was not new and material evidence and 
denied reopening the veteran's claim.  Therefore, at the time 
of the last denial, the veteran had established he had a post 
service diagnosis of schizophrenia as early as 16 months 
following his discharge from active duty.  

None of the evidence submitted since the October 1989 rating 
decision has established that schizophrenia was incurred in 
service or manifested to a compensable degree within one year 
following service.  The evidence submitted establishes only 
that the veteran had schizophrenia as early as 1965, which 
was a fact that had been established at the time of the 
December 1970 and October 1989 rating decisions.  Therefore, 
the evidence submitted since the last denial in October 1989 
is cumulative and redundant of that which had been previously 
of record and cannot constitute new and material evidence.  
See id.

The Board notes that the veteran's assertions and testimony 
that he developed both pulmonary tuberculosis and 
schizophrenia in service or within the applicable presumption 
period are the same assertions he made at the times of the 
December 1970 rating decision, the July 1971 Board decision, 
and the October 1989 rating decision.  Therefore, such 
assertions are cumulative and redundant of that which was 
previously before the RO and the Board and would not 
constitute new and material evidence.  See 38 C.F.R. § 
3.156(a); see Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Additionally, the veteran is not competent to state he 
developed either in service or within the applicable 
presumption period, as that requires a medical opinion.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for pulmonary tuberculosis and schizophrenia, and 
the petition to reopen such claims is denied.


ORDER

The petition to reopen the claim of entitlement to service 
connection for pulmonary tuberculosis is denied.

The petition to reopen the claim of entitlement to service 
connection for schizophrenia is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


